  Case 16-02211         Doc 68     Filed 11/19/18 Entered 11/19/18 13:15:54              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-02211
         GINEAN JACKSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/25/2016.

         2) The plan was confirmed on 06/22/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 11/05/2018.

         6) Number of months from filing to last payment: 29.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-02211       Doc 68        Filed 11/19/18 Entered 11/19/18 13:15:54                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $13,193.20
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $13,193.20


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,410.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $598.23
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,008.23

Attorney fees paid and disclosed by debtor:                  $590.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
247 GREEN STREET                 Unsecured         552.00           NA              NA            0.00       0.00
Acceptance Now                   Unsecured      8,305.00            NA              NA            0.00       0.00
Acceptance Now                   Secured        8,305.00            NA              NA            0.00       0.00
Ad Astra Rec                     Unsecured         871.00           NA              NA            0.00       0.00
AMERICAN WEB LOAN                Unsecured      2,100.00            NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured          42.00      1,083.29        1,083.29          37.02       0.00
CAVALRY SPV I LLC                Unsecured            NA       1,482.79        1,482.79          50.68       0.00
CBE GROUP                        Unsecured         763.30           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         200.00        707.60          707.60          16.29       0.00
COLLEGE ASSIST                   Unsecured     23,830.00     43,910.73        43,910.73           0.00       0.00
ECMC                             Unsecured     12,783.00     10,558.97        10,558.97           0.00       0.00
FEB RATAIL                       Unsecured         509.00           NA              NA            0.00       0.00
Fingerhut/Webbank                Unsecured           0.00           NA              NA            0.00       0.00
Focus Receivables Mana           Unsecured         642.00           NA              NA            0.00       0.00
FRONTLINE ASSET                  Unsecured      1,201.92            NA              NA            0.00       0.00
GBS/FIRST ELECTRONIC B           Unsecured      1,976.00            NA              NA            0.00       0.00
GREAT AMERICAN FINANCE           Unsecured      2,730.00       2,409.08        2,409.08          95.72       0.00
GREAT AMERICAN FINANCE           Unsecured      2,730.00            NA              NA            0.00       0.00
HINCKLEY SPRINGS                 Unsecured         428.51           NA              NA            0.00       0.00
IC SYSTEM                        Unsecured         924.00           NA              NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured     39,000.00     22,568.00        22,568.00        896.64        0.00
INTEGRITY FINANCIAL PARTNERS     Unsecured         410.00           NA              NA            0.00       0.00
JC CHRISTENSEN & ASSOC           Unsecured      2,403.12            NA              NA            0.00       0.00
JC PENNEY                        Unsecured      1,361.23            NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      1,675.00       1,675.70        1,675.70          57.27       0.00
MIDLAND FUNDING LLC              Unsecured         857.00           NA              NA            0.00       0.00
OMEGA RMS                        Unsecured      2,786.00            NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         576.00        775.57          775.57          17.86       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         459.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured          32.00           NA              NA            0.00       0.00
PNC BANK                         Unsecured         698.21           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-02211       Doc 68     Filed 11/19/18 Entered 11/19/18 13:15:54                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim        Principal        Int.
Name                              Class   Scheduled        Asserted      Allowed         Paid           Paid
PRESTIGE FINANCIAL SVC        Secured        8,500.00       20,159.85       8,850.00      6,788.68       775.47
PRESTIGE FINANCIAL SVC        Unsecured      9,850.19             0.00    11,309.85         449.34          0.00
RECEIVABLES PERFORMANCE       Unsecured         802.00             NA            NA            0.00         0.00
RESOURCE BANK                 Unsecured         900.00             NA            NA            0.00         0.00
Rgs Financial                 Unsecured         204.00             NA            NA            0.00         0.00
ROBERT J SEMRAD               Unsecured           0.00             NA            NA            0.00         0.00
SPEEDY CASH                   Unsecured         894.00             NA            NA            0.00         0.00
Tate & Kirlin Assoc           Unsecured      2,555.81              NA            NA            0.00         0.00
Tate & Kirlin Assoc           Unsecured      1,546.94              NA            NA            0.00         0.00
T-MOBILE/T-MOBILE USA INC     Unsecured            NA           334.22        334.22           0.00         0.00
TRI STATE FINANCIAL INC       Unsecured         650.06             NA            NA            0.00         0.00
UMASS LOWELL                  Unsecured      2,285.00              NA            NA            0.00         0.00
US DEPT OF ED NELNET          Unsecured     18,599.00       43,157.06     43,157.06            0.00         0.00
US DEPT OF EDUCATION NELNET   Unsecured      4,184.00              NA            NA            0.00         0.00
US DEPT OF EDUCATION NELNET   Unsecured     23,830.00              NA            NA            0.00         0.00
US DEPT OF EDUCATION NELNET   Unsecured     18,599.00              NA            NA            0.00         0.00
US DEPT OF EDUCATION NELNET   Unsecured      5,650.00              NA            NA            0.00         0.00
US DEPT OF EDUCATION NELNET   Unsecured      2,750.00              NA            NA            0.00         0.00
US DEPT OF EDUCATION NELNET   Unsecured      2,500.00              NA            NA            0.00         0.00
US DEPT OF EDUCATION/NELNET   Unsecured      7,646.00              NA            NA            0.00         0.00
US DEPT OF EDUCATION/NELNET   Unsecured      4,077.00              NA            NA            0.00         0.00
US DEPT OF EDUCATION/NELNET   Unsecured         989.00             NA            NA            0.00         0.00
VILLAGE OF HILLSIDE           Unsecured         200.00             NA            NA            0.00         0.00
VILLAGE OF MELROSE PARK       Unsecured         200.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                   $0.00
      Mortgage Arrearage                                     $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                            $8,850.00          $6,788.68                 $775.47
      All Other Secured                                      $0.00              $0.00                   $0.00
TOTAL SECURED:                                           $8,850.00          $6,788.68                 $775.47

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                 $0.00
       Domestic Support Ongoing                              $0.00                $0.00                 $0.00
       All Other Priority                                    $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                              $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                         $139,972.86             $1,620.82                   $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-02211         Doc 68      Filed 11/19/18 Entered 11/19/18 13:15:54                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,008.23
         Disbursements to Creditors                             $9,184.97

TOTAL DISBURSEMENTS :                                                                      $13,193.20


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/19/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
